Case 2:20-cv-00012-JRS-MJD Document 9-1 Filed 01/16/20 Page 1 of 5 PageID #: 83




                                COMPLAINT FORM
                        (for filers who are prisoners without lawyers)

                     IN THE UNITED STATES DISTRICT COURT
            FOR THE _________________ DISTRICT OF ______________________



(Full name of plaintiff(s))




       vs                                                   Case Number:

(Full name of defendant(s))
                                                            (to be supplied by clerk of court)




A.     PARTIES

       1.       Plaintiff is a citizen of                                 , and is located at
                                               (State)

       ____________________________________________________________________
                               (Address of prison or jail)

       (If more than one plaintiff is filing, use another piece of paper).

       2.       Defendant                            __________________________________
                                                                                (Name)


                                            Complaint - 1
Case 2:20-cv-00012-JRS-MJD Document 9-1 Filed 01/16/20 Page 2 of 5 PageID #: 84




is (if a person or private corporation) a citizen of __________________________________
                                                                       (State, if known)
and (if a person) resides at                                                __________
                                                                     (Address, if known)
and (if the defendant harmed you while doing the defendant’s job)

worked for ___________________________________________________________________
                                         (Employer’s name and address, if known)

      (If you need to list more defendants, use another piece of paper.)

B.    STATEMENT OF CLAIM

      On the space provided on the following pages, tell:
      1.    Who violated your rights;
      2.    What each defendant did;
      3.    When they did it;
      4.    Where it happened; and
      5.    Why they did it, if you know.




                                      Complaint - 2
Case 2:20-cv-00012-JRS-MJD Document 9-1 Filed 01/16/20 Page 3 of 5 PageID #: 85




                                  Complaint - 3
Case 2:20-cv-00012-JRS-MJD Document 9-1 Filed 01/16/20 Page 4 of 5 PageID #: 86




C.    JURISDICTION



            I am suing for a violation of federal law under 28 U.S.C. § 1331.
                                 OR

            I am suing under state law. The state citizenship of the plaintiff(s) is (are)
            different from the state citizenship of every defendant, and the amount of
            money at stake in this case (not counting interest and costs) is
            $      _________.

D.    RELIEF WANTED

      Describe what you want the court to do if you win your lawsuit. Examples may
      include an award of money or an order telling defendants to do something or
      stop doing something.




                                      Complaint - 4
Case 2:20-cv-00012-JRS-MJD Document 9-1 Filed 01/16/20 Page 5 of 5 PageID #: 87




E.    JURY DEMAND



             Jury Demand - I want a jury to hear my case
                             OR

             Court Trial – I want a judge to hear my case



             Dated this           day of                             20_____.

                    Respectfully Submitted,




                    Signature of Plaintiff



                    Plaintiff’s Prisoner ID Number




                    (Mailing Address of Plaintiff)

                    (If more than one plaintiff, use another piece of paper).

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FILING FEE

      I DO request that I be allowed to file this complaint without paying the filing
      fee. I have completed a request to proceed in the district court without
      prepaying the fee and attached it to the complaint.

      I DO NOT request that I be allowed to file this complaint without prepaying the
      filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
      complaint.



                                       Complaint - 5
